Citation Nr: 0407956	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-24 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder, back, left hip, left knee, and right ankle, 
all claimed as secondary to service-connected residuals of a 
left ankle injury.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1943 to January 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision which denied an increased rating for 
residuals of a left ankle injury, denied entitlement to a 
TDIU, and declined to reopen claims of service connection for 
arthritis of the right shoulder, back, left hip, left knee, 
and right ankle (all claimed as secondary to service-
connected residuals of a left ankle injury) on the ground 
that new and material evidence had not been received.  
Because the veteran limited his appeal to the issues of 
secondary service connection for arthritis of the right 
shoulder, back, left hip, left knee, and right ankle, and 
entitlement to a TDIU, those are the only issues that have 
come before the Board.  

Secondary service connection for arthritis of the right 
shoulder, back, left hip, left knee, and right ankle was 
initially denied by the RO in December 1999.  The veteran 
filed a timely notice of disagreement with that decision, and 
the RO issued a June 2000 statement of the case (SOC) as to 
those issues, with an enclosed substantive appeal form (VA 
Form 9).  The veteran did not return the VA Form 9, but he 
did submit a statement in support of his secondary service 
connection claims (VA Form 21-4138) in August 2000.  The RO, 
noting that a timely substantive appeal had not been received 
in connection with the December 1999 decision, informed the 
veteran that new and material evidence must be received in 
order to reopen his secondary service connection claims.  
However, as noted in a March 2004 supplemental SOC (SSOC), 
the RO has since accepted the veteran's August 2000 VA Form 
21-4138 as a substantive appeal in lieu of a VA Form 9.  
Accordingly, the RO issued the March 2004 SSOC on the 
veteran's secondary service connection claims.  

In March 2004, the veteran appeared at a Travel Board hearing 
at the RO before the undersigned.  At the hearing, the 
undersigned granted the veteran's motion to have his appeal 
advanced on the docket due to advanced age.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the Board may not provide VCAA notice 
on its own.

Here, the veteran has not received adequate notification of 
the VCAA and implementing regulations in relation to his 
claims of service connection for arthritis of the right 
shoulder, back, left hip, left knee, and right ankle, all 
claimed as secondary to service-connected residuals of a left 
ankle injury.  Although he received some notification of VA's 
"duty to assist" in September 2001 correspondence from the 
RO, the notification was relatively cursory in nature, and 
moreover, it did not specifically refer to the VCAA and 
implementing regulations.  Although a June 2003 SOC provided 
the veteran VCAA notification, that particular SOC was issued 
specifically in regard to the November 2001 denial of TDIU, 
and thus did not address the issues of secondary service 
connection for arthritis of the right shoulder, back, left 
hip, left knee, and right ankle.  As the case is being 
remanded anyway, further VCAA notice is advisable.  

The most recent medical evidence of record consists of VA 
outpatient records dated through September 2001.  At the 
March 2004 hearing, the veteran testified that he continued 
to receive medical care at a VA Medical Center in East 
Orange, New Jersey.  Furthermore, he reported that he also 
receives medical care from a private physician in Jersey 
City.  VA medical records subsequent to September 2001 have 
not yet been associated with the claims folder, nor have 
medical records from the private physician (other than a 
November 1974 medical report from said physician).  Where it 
is asserted that pertinent medical records are in existence 
and are in the Government's possession, such records are 
constructively of record.  Reports of private medical 
treatment may include information pertinent to the instant 
claims.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the remaining matters on appeal 
in accordance with the statutory 
provisions, implementing regulations, and 
all applicable interpretative Court 
decisions.  The veteran should be 
specifically notified of what he needs to 
substantiate his claims of service 
connection for arthritis of the right 
shoulder, back, left hip, left knee, and 
right ankle, all claimed as secondary to 
service-connected residuals of a left 
ankle injury; of what the evidence shows; 
and of his and VA's respective 
responsibilities in evidence development.  
He should be given the opportunity to 
respond; and if he does, the RO should 
arrange for any further development 
suggested by his response.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for right 
shoulder, back, left hip, left knee, or 
right ankle disorders from September 2001 
to the present, then obtain complete 
records of such treatment from all 
sources identified.  Specifically, the RO 
should obtain complete treatment records 
from the private physician identified by 
the veteran at the March 2004 Travel 
Board hearing.  Whether or not the 
veteran responds, the RO should obtain 
reports of any VA treatment (not already 
of record) for right shoulder, back, left 
hip, left knee, and right ankle disorders 
since September 2001.  The RO should 
arrange for any further development 
suggested by any treatment records 
obtained.  

3.  The RO should then review the matters 
on appeal.  If any remains denied, the RO 
should provide the veteran an appropriate 
SSOC, and give him the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


